Exhibit 99.1 FOR IMMEDIATE RELEASE DRAVCO MINING INC. (OTCBB: DVCO) ANNOUNCES TERMINATION OF LETTER OF INTENT WITH PARADOX BASIN RESOURCES CORP. VANCOUVER, B.C. September 19, 2012, Dravco Mining Inc. (the “Company” or “Dravco”) (OTCBB: DVCO) terminates Letter of Intent with Paradox Basin Resources Corp. (“Paradox”). Further to the Company’s news release dated March 8, 2012, the non-binding Letter of Intent with Paradox has been terminated as the parties have agreed not to extend the term of the Letter of Intent. On behalf of the Board of Directors, Dravco Mining Inc. Rodney Lozinski, President Disclaimer: This Press Release may contain, in addition to historical information and, forward-looking statements These forward-looking statements are identified by their use of terms and phrases such as "believe," "expect," "plan," "anticipate" and similar expressions identifying forward-looking statements. Investors should not rely on forward-looking statements because they are subject to a variety of risks, uncertainties and other factors that could cause actual results to differ materially from Dravco Mining’s expectations, and Dravco Mining expressly does not undertake any duty to update forward-looking statements. These factors include, but are not limited to the following, the ability to further develop mineral exploration properties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward- looking statements.
